 1                                                    THE HONORABLE THOMAS S. ZILLY
 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 8

 9   LVB-OGDEN MARKETING, LLC,                      No. 2:18-CV-00243-TSZ
10                              Plaintiff,          STIPULATION AND ORDER
11         v.
12   DAVID S. BINGHAM, SHARON BINGHAM,
     CHRISTOPHER BINGHAM, CHERISH
13   BINGHAM, KELLY BINGHAM, BINGO
     INVESTMENTS, LLC, CCRB ENTERPRISES,
14   LLC, SKBB ENTERPRISES, LLC, PARK
     PLACE MOTORS, LTD., HYTECH POWER,
15   INC., HENRY DEAN, in his individual capacity
     and as Trustee for the SHARON GRAHAM
16   BINGHAM 2007 TRUST, and BGH
     HOLDINGS, LLC,
17
                                Defendants.
18

19

20

21

22

23

24

25

26


      STIPULATION AND ORDER                                             CORR CRONIN LLP
                                                                   1001 Fourth Avenue, Suite 3900
      No. 2:18-CV-00243-TSZ
                                                                   Seattle, Washington 98154-1051
                                                                          Tel (206) 625-8600
 1           WHEREAS, the parties to the above-captioned action (the “Parties”) have scheduled a

 2   settlement conference with Hon. Christopher Alston for Friday, May 10, 2019;

 3           WHEREAS, the current deadline to exchange pretrial statements is also this Friday, May

 4   10, 2019 (ECF 328);

 5           WHEREAS, the Parties wish to focus their efforts this week on discussing the potential

 6   for resolution of this proceeding;

 7           ACCORDINGLY, the Parties have stipulated that (i) pretrial statements may be

 8   exchanged on Monday, May 13, 2019; and (ii) the parties’ LCR 16 conference of counsel may then

 9   occur on Wednesday, May 15, 2019. The remaining pre-trial and trial dates remain unchanged.

10           IT IS SO STIPULATED.

11   DATED: May 9, 2019
                                                   s/ William R. Squires III
12                                                 William R. Squires III, WSBA No. 4976
                                                   CORR CRONIN LLP
13                                                 1001 Fourth Avenue, Suite 3900
                                                   Seattle, Washington 98154-1051
14                                                 Telephone: (206) 625-8600 Fax: (206) 625-0900
                                                   E-mail: rsquires@corrcronin.com
15
                                                   Jeffrey L. Willian (admitted pro hac vice)
16                                                 KIRKLAND & ELLIS LLP
                                                   300 North LaSalle
17                                                 Chicago, IL 60654
                                                   Telephone: (312) 862-2257
18                                                 Email: jwillian@kirkland.com
19                                                 Tammy A. Tsoumas (admitted pro hac vice)
                                                   Jonathan J. Faria (admitted pro hac vice)
20                                                 KIRKLAND & ELLIS LLP
                                                   333 S. Hope Street
21                                                 Los Angeles, CA 90071
                                                   Telephone: (213) 680-8151
22                                                 Email: tammy.tsoumas@kirkland.com
                                                            jonathan.faria@kirkland.com
23
                                                   Attorneys for Plaintiff
24
                                                   Emanuel Jacobowitz
25                                                 Nathan J. Arnold
                                                   CLOUTIER ARNOLD ORTEGA PLLC
26                                                 2701 First Avenue, Suite 200


      STIPULATION AND ORDER – 1                                                   CORR CRONIN LLP
                                                                             1001 Fourth Avenue, Suite 3900
      No. 2:18-CV-00243-TSZ
                                                                             Seattle, Washington 98154-1051
                                                                                    Tel (206) 625-8600
                                 Seattle, WA 98121
 1                               Telephone: (206) 866-3230
                                 Email: manny@CAOteam.com
 2                                       nathan@CAOteam.com
 3                               Attorneys for Defendants David S. Bingham,
                                 Sharon Bingham, Christopher Bingham, Cherish
 4                               Bingham, Kelly Bingham, Bingo Investments,
                                 LLC, and CCRB Enterprises, LLC
 5
                                 Scott B. Henrie
 6                               WILLIAMS KASTNER & GIBBS PLLC
                                 601 Union Street, Suite 4100
 7                               Seattle, Washington 98101-2380
                                 Telephone: (206) 628-6600
 8                               Email: shenrie@williamskastner.com
                                 Attorneys for Defendant Park Place Motors, Ltd.
 9                               and Henry Dean as Trustee for the Sharon
                                 Graham Bingham 2007 Trust
10
                                 Manish Borde
11                               BORDE LAW PLLC
                                 600 Stewart Street, Suite 400
12                               Seattle, WA 98101
                                 Telephone: (206) 905-6129
13                               Email: mborde@bordelaw.com
                                 Attorneys for Defendants Henry Dean, as Trustee
14                               of the Sharon Graham Bingham 2007 Trust,
                                 HyTech Power, Inc., and Park Place Motors, Ltd.
15
                                 Dennis J. McGlothin
16                               Robert J. Cadranell, II
                                 WESTERN WASHINGTON LAW GROUP
17                               PLLC
                                 7500 212th St. S.W., Suite 270
18                               Edmonds, WA 98026
                                 Phone: 425-428-7296
19                               Email: dennis@westwalaw.com
                                        robert@westwalaw.com
20                               Attorneys for Defendants Henry Dean in his
                                 individual capacity, Cicilia Elali, and BGH
21                               Holdings, LLC
22

23

24

25

26


     STIPULATION AND ORDER – 2                               CORR CRONIN LLP
                                                        1001 Fourth Avenue, Suite 3900
     No. 2:18-CV-00243-TSZ
                                                        Seattle, Washington 98154-1051
                                                               Tel (206) 625-8600
 1              BASED ON THE FOREGOING STIPULATION OF THE PARTIES, the Court

 2   ORDERS that (i) pretrial statements may be exchanged on Monday, May 13, 2019; and (ii) the

 3   parties’ LCR 16 conference of counsel may then occur on Wednesday, May 15, 2019. The

 4   remaining pre-trial and trial dates remain unchanged.

 5              IT IS SO ORDERED.

 6              DATED this 9th day of May, 2019.

 7

 8
                                                             A
                                                             Thomas S. Zilly
 9                                                           United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


       STIPULATION AND ORDER – 3                                                  CORR CRONIN LLP
                                                                             1001 Fourth Avenue, Suite 3900
       No. 2:18-CV-00243-TSZ
                                                                             Seattle, Washington 98154-1051
                                                                                    Tel (206) 625-8600
